     Case 5:20-cv-10321-DRG ECF No. 18, PageID.1085 Filed 12/14/20 Page 1 of 18




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

JONATHAN D. FRAZIER,

                               Plaintiff,             Civil Action No. 20-10321
                                                      Magistrate Judge David R. Grand
v.

ANDREW SAUL, COMMISSIONER
OF SOCIAL SECURITY,

                        Defendant.
__________________________________/

           OPINION AND ORDER DENYING PLAINTIFF’S MOTION FOR
          SUMMARY JUDGMENT (ECF No. 15), GRANTING DEFENDANT’S
         MOTION FOR SUMMARY JUDGMENT (ECF No. 16) AND AFFIRMING
          THE DECISION OF THE COMMISSIONER OF SOCIAL SECURITY

I.       Background

         Plaintiff Jonathan D. Frazier (“Frazier”) brings this action pursuant to 42 U.S.C. § 405(g),

challenging the final decision of Defendant Commissioner of Social Security (“Commissioner”)

in which administrative law judge Martha M. Gasparovich (“ALJ”) found that, beginning March

1, 2017, Frazier was not disabled and therefore was no longer entitled to disability benefits under

Title II of the Social Security Act (the “Act”).

         Frazier’s case has an unusual background. In 2012, he got into an argument with family

members that turned violent. Frazier was charged with a series of crimes, including home invasion,

use of a dangerous weapon, and intent to do great bodily harm. However, he was found not guilty

by reason of insanity (“NGRI”). He was then hospitalized and diagnosed with schizophrenia. His

application for disability insurance benefits (“DIB”) was approved on January 29, 2013, though

he did not immediately receive benefits due to his hospitalization which was considered custodial.

(ECF No. 12-4, PageID.124.)
    Case 5:20-cv-10321-DRG ECF No. 18, PageID.1086 Filed 12/14/20 Page 2 of 18




        In mid-January 2015, Frazier was released from the hospital and allowed to live at home,

though he was still under Court supervision pursuant to an Authorized Leave Status (“ALS”)

Contract. (Tr. 257.) In addition to his ongoing treatment with physicians, this included a

requirement that Frazier submit to weekly “eyes on” administration of medication and to mental

health evaluations. To his credit, Frazier did very well under this supervision. He stopped using

non-prescribed drugs, made his appointments, and had an active personal life which included

getting married, going on a honeymoon, welcoming the birth of his second child, caring for his

children at home, volunteering with Big Brothers, and performing some work both in and out of

the house.1 Frazier’s improvement was also consistently reflected in the medical records. As

discussed below, the records routinely reflect normal examinations and cognition, and self-reports

from Frazier that he was doing well.

        Notwithstanding the improvement Frazier appeared to be making, Jessica Bright, M.D.

signed a Clinical Certificate on November 9, 2016, indicating that she had examined Frazier for

15 minutes and was recommending that he be re-hospitalized. (Tr. 263-64.) However, Dr. Bright

indicated that hospitalization was needed due to Frazier’s purported “inability to understand need

for treatment” (Tr. 264), whereas Dr. Bright’s own notes reflect the opposite. For example, Dr.

Bright noted the following at her short meeting with Frazier: “[u]nderstands signs of illness;”

“[r]ecognizes need for ongoing treatment;” and “[h]as constructive plans for future.” (Tr. 266.)

Also on November 9, 2016, Daniel Ing, who is a Court Services Liaison with the Washtenaw

County Probate Court (Tr. 971), indicated that he was recommending that Frazier be hospitalized

for one year because Frazier was likely to discontinue treatment after the ALS Contract term



1
  Frazier’s work outside the house is mitigated to some extent by the fact that he consistently
maintained not feeling comfortable around others and that some of the work was for his wife’s
food truck business.
                                                2
    Case 5:20-cv-10321-DRG ECF No. 18, PageID.1087 Filed 12/14/20 Page 3 of 18




expired. (Tr. 261-62.)

        Nothing in the record suggests that the recommendation for hospitalization was granted.

Indeed, as discussed in detail below, all of the records show that Frazier remained living in the

community, was compliant with his ALS Contract obligations, and achieved the goals set for him.

(Tr. 928 (May 2018 treatment note indicating that Frazier “successfully sustained mental health

recovery . . . and followed requirements of his ALS contract.”); 979 (“Mr. Frazier was last

hospitalized 2/2012.”))

        On February 23, 2017, a Social Security Administration doctor reviewed Frazier’s medical

records and prepared a detailed report regarding his functional limitations. (Tr. 72-81.) The doctor

found Frazier not significantly limited in most of the relevant domains, including, among others,

his ability to: carry out very short and simple instructions; maintain attention and concentration for

extended periods; perform activities within a schedule; and sustain an ordinary routine without

special supervision. (Tr. 80.)2 On March 1, 2017, a disability adjudicator found that Frazier would

be able to work with certain limitations, and therefore determined that his disability benefits should

cease. (Tr. 81.)

        The Social Security Administration wrote to Frazier on March 1, 2017, to advise him that

based on a review of reports from Washtenaw County Community Mental Health and the

Kalamazoo Regional Psychiatric Hospital, it determined he was “now able to work” and that his

“benefits will stop.” (Tr. 92-94.) Frazier’s request for reconsideration was denied. He then had a

hearing before a hearing officer, . (Tr. 101-127.) She questioned Frazier about his past and present

condition, as reflected in her handwritten notes. The hearing officer prepared a thorough written




2
  Although the doctor found Frazier did not have any significant social interaction limitations, the
residual functional capacity ultimately adopted by the ALJ does include such limitations.
                                                  3
 Case 5:20-cv-10321-DRG ECF No. 18, PageID.1088 Filed 12/14/20 Page 4 of 18




evaluation of the record evidence, including Frazier’s statements from the hearing. (Tr. 101-127.)

She properly noted that the hearing’s focus was to evaluate whether Frazier’s impairments had

sufficiently improved since he had been determined to be disabled – the comparative point decision

(“CPD”) – such that he could perform work.

       In addition to discussing the disability determination decision and prior medical records,

the hearing officer noted Frazier’s testimony that he: was taking his medication and felt better; had

done some work at his wife’s food truck business; provides care for his son; goes for walks; drives

a car; shops; makes meals; does not use marijuana any longer; gets along well with his immediate

and extended family; goes to movies and football games; volunteers with Big Brothers; sold cars;

and had not gotten into any verbal or physical altercations since being released from the hospital.

The hearing officer also noted that Frazier described his mood as “calm,” “laid back,” and

“excellent.”    Ultimately, the hearing officer concluded that Frazier’s impairments had

“significantly improved as it relates to his ability to perform work related tasks,” that he could

perform a full range of unskilled work, and that he therefore was not disabled.

       Frazier then requested a hearing before an ALJ. An initial hearing was held before ALJ

Gasparovich on August 27, 2018. Frazier appeared at the hearing alone, and elected to adjourn

the hearing so that he could be represented by counsel. The hearing was held on December 19,

2018, with Frazier being represented by attorney Ebonie Adams. (Tr. 25-54.) Frazier testified, as

did vocational expert Luanne Castellana (“VE”). On January 9, 2019, the ALJ issued her decision.

(Tr. 10-18.)

       The ALJ properly noted that the issue in Frazier’s case was whether “his disability has

ended under section 223(f) of the Social Security Act,” which provides, “A recipient of benefits

under this title [] based on the disability of any individual may be determined not to be entitled to



                                                 4
 Case 5:20-cv-10321-DRG ECF No. 18, PageID.1089 Filed 12/14/20 Page 5 of 18




such benefits on the basis of a finding that the physical or mental impairment on the basis of which

such benefits are provided has ceased . . .” 42 U.S.C. § 423(f). The ALJ noted that the most recent

favorable medical decision finding Frazier to be disabled is the January 14, 2013 decision – the

CPD – and that at the time of the CPD, Frazier had the medically determinable impairment of

schizophrenia, which met Listing 12.03. The ALJ found that as of the date of the decision, Frazier

had not engaged in substantial gainful activity. The ALJ found that since March 1, 2017, and

through the date of the decision, Frazier had the medically determinable impairments of history of

delusional disorders and paranoid schizophrenia, but that neither of those impairments or

combination of impairments met or medically equaled the severity of an impairment listed in 20

CFR Part 404, Subpart P, Appendix 1, 20 CFR §§ 404.1525, 404.1526. The ALJ found that

“medical improvement” occurred on March 1, 2017, and that this medical improvement was

related to Frazier’s ability to work because, by March 1, 2017, his CPD impairment no longer met

or medically equaled the same listing that was met at the time of the CPD. The ALJ found that

since March 1, 2017, Frazier had the residual functional capacity (“RFC”) to perform a full range

of work at all exertional levels but with the following non-exertional limitations: low stress,

defined as no quick decision making and no quick judgments required on the job; no interaction

with the public and only occasional interaction with coworkers and supervisors; and would be

unable to perform jobs that are fast paced, high production, or require frequent changes in tasks,

expectations, or locations.

       The ALJ found that Frazier would be unable to perform his past relevant work. However,

the ALJ found that because Frazier is a “younger individual,” 20 C.F.R. § 404.1563, with at least

a high school education and ability to communicate in English, “the transferability of job skills is

not material to the determination of disability because using the Medical-Vocational Rules as a



                                                 5
    Case 5:20-cv-10321-DRG ECF No. 18, PageID.1090 Filed 12/14/20 Page 6 of 18




framework supports a finding that the claimant is ‘not disabled’, whether or not [he] has

transferable job skills.” See Social Security Ruling (“SSR”) 82-41 and 20 C.F.R. Part 404, Subpart

P, Appendix 2. Based on all of the foregoing, the ALJ concluded that, considering Frazier’s age,

education, work experience, and RFC, based on the impairments present since March 1, 2017, he

has been able to perform a significant number of jobs in the national economy. Therefore, the ALJ

concluded that Frazier’s disability ended on March 1, 2017, and that he had not become disabled

again since that date. The Appeals Council denied review of the ALJ’s decision on December 6,

2019. On February 7, 2020, Frazier timely filed a complaint in this Court for judicial review of

the final decision. (ECF No. 1.)

        Both Frazier and the Commissioner moved for summary judgment. (ECF Nos. 15, 16.)

The Court3 held oral argument on December 3, 2020. For the reasons stated below, the Court will

grant the Commissioner’s motion and deny Frazier’s motion.

II.     Applicable Legal Standards

        Under the Act, DIB are available only for those who have a “disability.” See Colvin v.

Barnhart, 475 F.3d 727, 730 (6th Cir. 2007). The Act defines “disability” as the:

               inability to engage in any substantial gainful activity by reason of any
               medically determinable physical or mental impairment which can be
               expected to result in death or which has lasted or can be expected to last for
               a continuous period of not less than 12 months.

42 U.S.C. § 423(d)(1)(A). Under the Act, if a person is found to be disabled and awarded benefits,

his entitlement to continued receipt of benefits can be terminated if it is determined that his

disability “has ceased.” 42 U.S.C. § 423(f). Although for initial benefit determinations, the

Commissioner’s regulations provide a five-step sequential analysis that the ALJ must follow, an



3
  The parties have consented to the undersigned’s authority to conduct all proceedings and enter a
final judgment in this case. (ECF No. 14.)
                                                 6
 Case 5:20-cv-10321-DRG ECF No. 18, PageID.1091 Filed 12/14/20 Page 7 of 18




eight-step sequential analysis applies where, like here, the issue is determining whether a

previously-determined disability has ceased:

               Step One: If the claimant is currently engaged in substantial gainful
               activity, the claimant is no longer disabled.

               Step Two: If the claimant has an impairment or combination of
               impairments which meets or medically equals one of the impairments listed
               in the regulations, the claimant’s disability continues.

               Step Three: The ALJ must determine whether “medical improvement,”
               defined as “any decrease in the medical severity of [the claimant’s]
               impairment(s) which was present at the time of the most recent favorable
               medical decision that [the claimant was] disabled or continued to be
               disabled,” has occurred. 20 C.F.R. 404.1594(b)(1), (f)(3). If so, the analysis
               proceeds to Step Four. If not, the analysis proceeds to Step Five.

               Step Four: The ALJ must determine whether the medical improvement is
               related to the claimant’s ability to work.

               Step Five: The ALJ must determine whether any of the exceptions in
               paragraphs (d) and (e) of the regulation apply. If none apply, the claimant’s
               disability continues. If one of the first group of exceptions to medical
               improvement applies, the ALJ must move to Step 6. If an exception from
               the second group of exceptions applies, the claimant is no longer disabled.

               Step Six: The ALJ must determine whether the claimant’s current
               impairments, in combination, are “severe,” meaning they significantly limit
               his ability to do basic work activities.

               Step Seven: The ALJ must assess the claimant’s residual functional
               capacity based on his current impairments, and determine whether he can
               perform past relevant work. If the claimant can perform such work, his
               disability has ended.

               Step Eight: The ALJ must determine whether other work exists that the
               claimant can perform considering his residual functional capacity, age,
               education, and work experience. If the claimant can perform other work,
               his disability has ended. If the claimant cannot perform other work, his
               disability continues.

       The District Court has jurisdiction to review the Commissioner’s final administrative

decision pursuant to 42 U.S.C. § 405(g). Judicial review under this statute is limited in that the

court “must affirm the Commissioner’s conclusions absent a determination that the Commissioner


                                                 7
 Case 5:20-cv-10321-DRG ECF No. 18, PageID.1092 Filed 12/14/20 Page 8 of 18




has failed to apply the correct legal standard or has made findings of fact unsupported by

substantial evidence in the record.” Longworth v. Comm’r of Soc. Sec., 402 F.3d 591, 595 (6th

Cir. 2005) (internal citations omitted); Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 654 (6th

Cir. 2009) (“[I]f an agency has failed to adhere to its own procedures, we will not remand for

further administrative proceedings unless the claimant has been prejudiced on the merits or

deprived of substantial rights because of the agency’s procedural lapses.”) (internal quotations

omitted). Substantial evidence is “more than a scintilla of evidence but less than a preponderance;

it is such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007) (internal quotations omitted).

In deciding whether substantial evidence supports the ALJ’s decision, the court does “not try the

case de novo, resolve conflicts in evidence or decide questions of credibility.” Bass v. McMahon,

499 F.3d 506, 509 (6th Cir. 2007); Rogers, 486 F.3d at 247 (“It is of course for the ALJ, and not

the reviewing court, to evaluate the credibility of witnesses, including that of the claimant.”).

       When reviewing the Commissioner’s factual findings, the court is limited to an

examination of the record and must consider the record as a whole. Bass, 499 F.3d at 512-13;

Wyatt v. Sec’y of Health & Human Servs., 974 F.2d 680, 683 (6th Cir. 1992). The court “may look

to any evidence in the record, regardless of whether it has been cited by the Appeals Council,” or

in this case, the ALJ. Heston, 245 F.3d at 535; Walker v. Sec’y of Health & Human Servs., 884

F.2d 241, 245 (6th Cir. 1989). There is no requirement, however, that either the ALJ or the court

discuss every piece of evidence in the administrative record. See Kornecky v. Comm’r of Soc. Sec.,

167 F. App’x 496, 508 (6th Cir. 2006) (“[A]n ALJ can consider all evidence without directly

addressing in his written decision every piece of evidence submitted by a party.”) (internal

quotations omitted). If the Commissioner’s decision is supported by substantial evidence, “it must



                                                  8
    Case 5:20-cv-10321-DRG ECF No. 18, PageID.1093 Filed 12/14/20 Page 9 of 18




be affirmed even if the reviewing court would decide the matter differently and even if substantial

evidence also supports the opposite conclusion.” Cutlip v. Sec’y of Health & Human Servs., 25

F.3d 284, 286 (6th Cir. 1994) (internal citations omitted); Blakley v. Comm’r of Soc. Sec., 581 F.3d

399, 406 (6th Cir. 2009) (“[I]f substantial evidence supports the ALJ’s decision, this Court defers

to that finding ‘even if there is substantial evidence in the record that would have supported an

opposite conclusion.’”).

III.    Analysis

        In his summary judgment motion, Frazier argues, “the ALJ’s decision did not properly

assess the medical evidence in this case which supports findings that the claimant’s psychological

difficulties prevent Mr. Fraizier [sic] from performing substantial gainful activities.” (ECF No.

15, PageID.1055.) However, Frazier’s argument is actually much more narrow, as he focuses

almost exclusively on the ALJ’s handling of a “Clinical Certificate” that Dr. Bright completed on

August 1, 2018, for the Washtenaw County Probate Court in which she, for the second time, see

supra at 2, recommended an unspecified period of “hospitalization” for Frazier. (Tr. 979-80.)

Before addressing the specifics of the Clinical Certificate and Frazier’s argument, however, it is

helpful to review the ALJ’s discussion of the record evidence from the relevant period.

        ALJ’s Discussion of Medical Record

        The ALJ began by noting that although Frazier had a prior history of paranoid

schizophrenia and delusional disorder,4 he had been treating at Packard Health and Washtenaw

County Community Mental Health (“WCCMH”) and doing very well. The ALJ summarized the

medical records leading to her well-supported conclusion that, “[o]verall, the medical records and



4
 At some point in the 12-month period before May 2018, Frazier’s “[d]iagnosis was changed from
‘Paranoid Schizophrenia’ to ‘Delusional Disorder’ due to no longer meeting full diagnostic criteria
for the former.” (Tr. 927.)
                                                 9
 Case 5:20-cv-10321-DRG ECF No. 18, PageID.1094 Filed 12/14/20 Page 10 of 18




treatment history do not support [Frazier’s] allegations” of disabling mental impairments during

the relevant time, i.e., as of March 2017 when his disability benefits were terminated. (Tr. 15-17.)

In particular, the ALJ noted:

      March 2017 records from Packard Health showed that Frazier had no complaints, presented
       with normal mood and affect, was active, alert, and fully oriented, and had normal memory.
       He was setting up his medications on his own without error and stated that he was doing
       well and enjoying the warmer weather. He was calm, pleasant and cooperative. At a May
       2017 appointment, Frazier discussed his upcoming wedding and travel plans for a
       honeymoon.

      In September 2017, after Frazier returned from his honeymoon, he had a stable mood, good
       energy, and good concentration, and denied any psychosis and anxiety. He advised that he
       had a second child on the way, and was thinking of moving into a new home. His treating
       physician, Dr. Michelle Shauger, completed a medical source statement in November 2017
       in which she opined that Frazier was able to work at his “usual occupation.” In December
       2017, Frazier advised that his wife had just had the baby, that he was doing well and
       displayed no signs of psychosis. He had a positive mood, made good eye contact and had
       a friendly demeanor. He believed his past symptoms were due to his use of marijuana –
       which he had stopped using after being released from the hospital.

      Frazier reported in February 2018 that he was doing well with a stable mood. He was
       sleeping well, and had good energy and good concentration. He had been doing odd jobs,
       but stopped after the baby was born. In March 2018, Frazier took his medications without
       incident. His affect was appropriate, and he denied any sleep issues. His move to the new
       home went well. In April 2018, he again had no issues with his medication, and showed
       no signs of instability. He denied any symptoms or sleep issues, and said he was not
       stressed. In May 2018, Frazier again had no issues with his medication. He had an
       appropriate affect, good mood, and was calm and pleasant. He denied any psychosis and
       reported good sleep, energy and concentration. He had been fixing up cars. He again
       reported feeling “much better” since he had stopped using marijuana.

(Tr. 15-16, 670-71, 704, 706, 736, 771, 788, 24, 840, 849, 866, 874, 878, 882, 917, 919, 939, 965.)

       Other Record Evidence Consistent with that Discussed by the ALJ

      Other record evidence in the record also lends support to the ALJ’s decision. For example,
       on May 8, 2017, Frazier completed his monthly drug testing, with all negative results. (Tr.
       822, see also Tr. 931 (“has passed every drug test provided . . . over last 2 years . . . going
       back to when client started”.)) Frazier was then permitted to reduce the frequency of his
       “eyes on” medication distribution from twice per week to once per week. (Tr. 827.) It was
       agreed at that time that Frazier would “seek out self-employed construction work while
       continuing to work at his fiance’s [sic] business, Detroit Dog Company (currently working
       45-50 hours per week).” (Tr. 767; see also Tr. 778 (September 7, 2017 treatment note

                                                 10
 Case 5:20-cv-10321-DRG ECF No. 18, PageID.1095 Filed 12/14/20 Page 11 of 18




       stating, “now in community on ALS contract receiving eyes on meds (abilify) from ACT
       and doing well . . . has been allowed thru ngri to go to once weekly visits w/ ACT, given
       stability . . .”)). In February 2018, Frazier was permitted to decrease the dosage of the
       Abilify he had been prescribed. (Tr. 849.) An April 2018 treatment note indicates that
       Frazier “has had no apparent relapses of Psychotic or Mood (Mania) symptoms” since he
       began with the program three years earlier. (Tr. 948.) Another April 2018 note indicates,
       “No known safety/behavioral issues since being treated by [WCCMH]”. (Tr. 941.)
       Finally, in a May 1, 2018 treatment note, a WCCMH physician indicated that Frazier had
       “successfully sustained mental health recovery . . . and followed requirements of his ALS
       contract.” (Tr. 928.)

       Dr. Bright/Mr. Ing August 2018 Hospitalization Recommendations

       Despite all of the foregoing, on August 1, 2018, Dr. Bright, a psychiatrist, completed a

Clinical Certificate in which she recommended that Frazier be hospitalized. (Tr. 979-80.) Dr.

Bright noted that she had examined Frazier for ten minutes and checked a box indicating that he

was “mentally ill” (with a diagnosis of schizophrenia) and posed a “likelihood of injury to others.”

(Id.) She therefore recommended an unspecified term of “hospitalization” for Frazier. (Tr. 980.)

As with Dr. Bright’s similar recommendation about 18 months earlier, there is nothing in the

record to suggest that Frazier was, in fact, hospitalized. To the contrary, at the December 19, 2018

administrative hearing before the ALJ, Frazier testified that he was living at his home. (Tr. 29.)

       As a basis for her determination that Frazier was mentally ill, Dr. Bright wrote, “Mr. Frazier

has been diagnosed with schizophrenia, with long-standing paranoid delusions that he is being

persecuted. He is adjudicated/NGRI for Home Invasion First Degree, 2 counts of Unlawful

Imprisonment and Weapons Carrying with Unlawful Intent to do Great Bodily Harm Less than

Murder and Habitual Offender 2nd offense. Mr. Frazier was last hospitalized 2/2012; discharge

diagnosis was schizophrenia, chronic paranoid type. He is currently prescribed Abilify tablets

overseen by the ACT treatment team via once per week eyes on medication.” (Tr. 979.) As to

why she believed Frazier posed a likelihood of injury to others, Dr. Bright wrote, “5/2012

threatened to ‘kick all your asses’ to IP treatment team & barricading self in room at night. 2/2011

                                                11
 Case 5:20-cv-10321-DRG ECF No. 18, PageID.1096 Filed 12/14/20 Page 12 of 18




seriously assaulted uncle, believing uncle conspiring to kill him, resulting in subarachnoid and

subdural hemorrhages. 2007 Misdemeanor Assault charge. 2001 stabbed and beat another

person.” (Tr. 980.) Finally, Dr. Bright found that Frazier posed a risk of harm to himself and/or

others because he had an “inability to understand [the] need for treatment.” (Id.) Yet, as to the

“Facts” that supported that finding, Dr. Bright wrote only, “2017 questioning mental illness. 2012

denied mental illness.” (Id.)

       Also on August 1, 2018, Ing completed another Petition for Continuing Mental Health

Treatment Order to the Probate Court (like the one he prepared in November 2016) recommending

that Frazier be ordered to participate in an additional one-year period of “combined hospitalization

and alternative/assisted outpatient treatment.” (Tr. 976-77.) However, in the section asking Ing

to describe the basis for his recommendation, he indicated that it was only based on what others

had told him about Frazier’s conduct from February 2012. (Tr. 977-78.)

       ALJ’s Discussion of August 1, 2018 Recommendations

       The ALJ gave only “limited weight” to these two recommendations, explaining that “Ing

is not an acceptable medical source and his opinion is not consistent with the overall medical

evidence”; “Dr. Jessica Bright is not a treater, but examined for court purposes”; and that

“[t]reaters are not recommending hospitalization as she is here.” (Tr. 16.) Frazier argues that this

aspect of the ALJ’s decision is erroneous because (1) Dr. Bright was one of Frazier’s “treating”

physicians; and (2) “[t]o give the opinion of a treating psychiatrist who regularly met with Mr.

Frazier no weight is not appropriate and requires this Court to look at that evidence in weighing

whether Mr. Fraizier [sic] continues to establish that he is unable to engage in substantial gainful

activity.” (ECF No. 15, PageID.1057.)




                                                12
    Case 5:20-cv-10321-DRG ECF No. 18, PageID.1097 Filed 12/14/20 Page 13 of 18




         Discussion

         The Court begins by noting that it appears that rather than giving “no weight” to Dr.

Bright’s and Mr. Ing’s opinions as Frazier contends, the ALJ gave them “limited weight.” The

ALJ wrote that she was giving “limited weight” to the “Probate Court Petition,” referencing

“Exhibit 12F,” which encompasses both Mr. Ing’s and Dr. Bright’s submissions to the Probate

Court. (Tr. 16.) More substantively, while Frazier plausibly argues that Dr. Bright was a “treating

source,” overall the argument is fairly weak, and at most constitutes harmless error by the ALJ.

         The applicable regulations do not specifically define the term “treating physician,” but

instead provide indicia that the Court should consider, such as whether there was an “ongoing

treatment relationship” where the patient saw the doctor “with a frequency consistent with

accepted medical practice for the type of treatment and/or evaluation required for your medical

condition(s).” 20 C.F.R. § 404.1527(a)(2). The regulations also provide, “We may consider an

acceptable medical source who has treated or evaluated you only a few times or only after long

intervals (e.g., twice a year) to be your treating source if the nature and frequency of the treatment

or evaluation is typical for your condition(s).” Id. Frazier’s position is colorable if one assumes

Dr. Bright’s evaluations for the Probate Court were of a “frequency consistent with accepted

medical practice for the type of [] evaluation required for [his] medical condition[].” However,

the record seems to reflect that Frazier’s medical condition required that he be seen much more

often than Dr. Bright saw him, and that the timing of Dr. Bright’s evaluations was driven not by

Frazier’s medical condition, but by the Probate Court’s oversight of his ALS contract.5



5
  Frazier also supports his argument by noting that he identified Dr. Bright as a treating physician
at his initial hearing before the ALJ. (ECF No. 15, PageID.1056.) This argument lacks merit.
Frazier, unrepresented at the time, answered in the affirmative when asked whether Dr. Bright is
“the only person you’ve been treating with?” But the voluminous record in this case demonstrates
that the ALJ’s assumption in this respect was clearly inaccurate. Moreover, a patient’s subjective
                                                 13
 Case 5:20-cv-10321-DRG ECF No. 18, PageID.1098 Filed 12/14/20 Page 14 of 18




       Moreover, substantively, Dr. Bright’s involvement seems distinguishable from the many

others who actually saw Frazier on a regular, ongoing basis. Although Dr. Bright’s name appears

in a number of the records, most all of those are simply a copy/paste of her few prior involvements

in reviewing Frazier’s records. It appears that over a number of years, Dr. Bright actually met

Frazier only two or three times, and two of those – when she met Frazier in connection with

performing evaluations for the Probate Court – lasted only a total of 25 minutes. The ALJ

reasonably could have distinguished between Dr. Bright’s role and that of the other medical

professionals who saw Frazier on a much more regular and frequent basis.

       Even if the Court were to consider Dr. Bright a “treating source,” the Court would still

reject Frazier’s argument. For one, substantively, Frazier’s entire argument as to the ALJ’s

handling of Dr. Bright’s recommendation is, “To give the opinion of a treating psychiatrist who

regularly met with Mr. Frazier no weight is not appropriate and requires this Court to look at that

evidence in weighing whether Mr. Fraizier [sic] continues to establish that he is unable to engage

in substantial gainful activity.” (ECF No. 15, PageID.1057.) Arguably, this assertion is so

perfunctory that it fails to raise, and therefore waives, an argument about the “treating physician

rule.” See McPherson v. Kelsey, 125 F.3d 989, 995-96 (6th Cir. 1997) (“[I]ssues adverted to in a

perfunctory manner, unaccompanied by some effort at developed argumentation, are deemed

waived. It is not sufficient for a party to mention a possible argument in the most skeletal way,

leaving the court to . . . put flesh on its bones.” (internal quotations omitted)). But even giving

Frazier the benefit of the doubt on this point, the Court still finds his argument lacks merit.

       “Generally, the opinions of treating physicians are given substantial, if not controlling,




opinion is not a factor mentioned in the regulations as a relevant consideration as to whether a
“treating” relationship exists. 20 C.F.R. § 404.1527(a)(2).
                                                 14
 Case 5:20-cv-10321-DRG ECF No. 18, PageID.1099 Filed 12/14/20 Page 15 of 18




deference,” but they “are only given such deference when supported by objective medical

evidence.” Warner v. Comm’r of Soc. Sec., 375 F.3d 387, 390 (6th Cir. 2004) (citing King v.

Heckler, 742 F.2d 968, 973 (6th Cir. 1984) and 20 C.F.R. § 404.1527(d)(2)). Thus, an ALJ “‘must’

give a treating source opinion controlling weight if the treating source opinion is ‘well-supported

by medically acceptable clinical and laboratory diagnostic techniques’ and is ‘not inconsistent with

the other substantial evidence in [the] case record.’” Blakley, 581 F.3d at 406 (internal quotations

omitted); SSR 96-8p, 1996 WL 374184, at *7 (July 2, 1996). However, it is “error to give [a

treating source] opinion controlling weight simply because it is the opinion of a treating source”

unless it is well-supported and consistent with the record as a whole. SSR 96-2p, 1996 WL

374188, at *2 (July 2, 1996). Accordingly, “the Sixth Circuit has held that ‘[a]n [ALJ] may give

more weight to the opinions of examining or consultative sources where the treating physician’s

opinion is not well-supported by the objective medical records.’” Kikolski v. Comm’r of Soc. Sec.,

No. 14-cv-14700, 2016 WL 6080217, at *9 (E.D. Mich. Jan. 27, 2016) (quoting Dyer v. Soc. Sec.

Admin., 568 F. App’x 422, 428 (6th Cir. 2014)), report and recommendation adopted, 2016 WL

1357900, at *6 (E.D. Mich. Apr. 5, 2016).

       If the ALJ declines to give a treating physician’s opinion controlling weight, he must

document how much weight he gives it, considering a number of factors, including the “length of

the treatment relationship and the frequency of examination, the nature and extent of the treatment

relationship, supportability of the opinion, consistency of the opinion with the record as a whole,

and the specialization of the treating source.” Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 544

(6th Cir. 2004) (citing 20 C.F.R. § 404.1527(c)(2) (establishing that the ALJ must “give good

reasons” for the weight given to a treating source opinion)). “Although the regulations instruct an

ALJ to consider these factors, they expressly require only that the ALJ’s decision include ‘good



                                                15
 Case 5:20-cv-10321-DRG ECF No. 18, PageID.1100 Filed 12/14/20 Page 16 of 18




reasons . . . for the weight . . . give[n] [to the] treating source’s opinion’ – not an exhaustive factor-

by-factor analysis.” Francis v. Comm’r Soc. Sec. Admin., 414 F. App’x 802, 804 (6th Cir. 2011)

(quoting 20 C.F.R. § 404.1527(d)(2)). Ultimately, “[t]his procedural ‘good reason’ rule serves

both to ensure adequacy of review and to permit the claimant to understand the disposition of his

case.” Friend v. Comm’r of Soc. Sec., 375 F. App’x 543, 550-51 (6th Cir. 2010) (citing Rogers,

486 F.3d at 242).

        Here, even if Dr. Bright is considered a “treating source,” the ALJ’s failure to identify her

as such is harmless because Mr. Ing, as the Court Services Liaison, had advanced the same

recommendation to the Probate Court, and the ALJ specifically rejected that recommendation

because it “is not consistent with the overall medical evidence.” (Tr. 16.) This finding by the ALJ,

which Frazier does not challenge, is supported by the substantial evidence in the record discussed

above. See supra at 10-11. By all accounts, Frazier had been doing very well over a period of

years, and was ultimately found to have “successfully sustained mental health recovery . . .” (Tr.

928.)   It also appears that the Probate Court rejected Dr. Bright’s recommendation for

hospitalization, as Frazier testified at the hearing a number of months later that he was living at his

home. (Tr. 29.) The ALJ also indicated that “[t]reaters are not recommending hospitalization as

[Dr. Bright] is here.” (Tr. 16.) This was an accurate statement, as no persons other than Dr. Bright

and Mr. Ing indicated that Frazier should be hospitalized during the relevant time. Indeed, one of

Frazier’s more regular treaters, Dr. Michelle Shauger, who (according to Dr. Bright) “supervis[ed]

medications and case management” for Frazier, opined on November 1, 2017, that he could work

at his “usual occupation” without limitations. (Tr. 264, 840.) While Frazier challenges Dr.

Shauger’s opinion, arguing that his “usual occupation at that time was not substantial gainful

activity . . . He was assisting his wife but was plagued by fears on a regular basis,” there are



                                                   16
 Case 5:20-cv-10321-DRG ECF No. 18, PageID.1101 Filed 12/14/20 Page 17 of 18




repeated notes in the record that showed Frazier doing well both at home and at work, and

expressly denying having experienced any psychological symptoms. (ECF No. 15, PageID.15;

Tr. 445, 771-72, 788, 812, 827, 845, 849, 874, 877, 896, 900.) One medical record notes that at a

Probate Court hearing, Frazier “testified that [his] current job is not stressful.” (Tr. 790.) Another

indicated his “increased employment responsibilities with his fiancée’s food distribution company

. . .” (Tr. 611.) And, even if Frazier was not working at a substantial gainful activity level, that

does not mean the ALJ’s consideration of his work was improper. See 20 C.F.R. § 404.1571 (“The

work, without regard to legality, that you have done during any period in which you believe you

are disabled may show that you are able to work at the substantial gainful activity level.... Even if

the work you have done was not substantial gainful activity, it may show that you are able to do

more work than you actually did.”).

       Finally, Frazier never specifies any particular aspect of the RFC determined by the ALJ

that he believes is flawed, or any other restrictions he believes should have been included. To that

end, the Court notes that the RFC is more restrictive than the opinion of the state agency reviewing

physician, to which the ALJ gave “some weight.” (Tr. 16.) Frazier does not challenge the ALJ’s

reliance on that opinion.

       For all of the foregoing reasons, Frazier’s arguments regarding the ALJ’s analysis lack

merit, and the ALJ’s decision is supported by substantial evidence in the record.

IV.    Conclusion

       For the foregoing reasons, Frazier’s Motion for Summary Judgment (ECF No. 15) is

DENIED, Defendant’s Motion for Summary Judgment (ECF No. 16) is GRANTED, and the

decision of the Commissioner of Social Security is AFFIRMED.

       IT IS SO ORDERED.


                                                 17
Case 5:20-cv-10321-DRG ECF No. 18, PageID.1102 Filed 12/14/20 Page 18 of 18




Dated: December 14, 2020                            s/David R. Grand
Ann Arbor, Michigan                                 DAVID R. GRAND
                                                    United States Magistrate Judge



                               CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was served upon counsel of record
and any unrepresented parties via the Court’s ECF System to their respective email or First Class
U.S. mail addresses disclosed on the Notice of Electronic Filing on December 14, 2020.

                                                    s/Eddrey O. Butts
                                                    EDDREY O. BUTTS
                                                    Case Manager




                                               18
